Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 with reference to Application Number: EP-11182779 filed on 09/26/2011.

Information Disclosure Statement
The Information Disclosure Statement(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

Election/Restrictions
Claims 33-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the non-elected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/14/2021.
Applicant's election with traverse of the elected method is acknowledged.  The traversal is on the ground(s) that no excess burden comes from search and examination of all pending claims. This is not found persuasive. For example, article processes for preparing absorbent articles have acquired a separate status in the art in view of their different classification (e.g. classification of processes in A61F13/15577). The inventions have acquired a separate status in the art due to their recognized divergent subject matter, and require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations “at least a part of the border portion to the proximal surface of the backing layer bordering the center portion”, and “at least a part of the border portion thereof” (italics added). There is insufficient antecedent basis for these limitations in the claim. It is unclear (1) whether the first recited border portion refers to the fabric layer of the backing layer, especially because the border portion is bonded “to” the proximal surface of the backing layer (that itself lacks antecedent basis in the claim), (2) whether the “center portion” refers to a center portion of the fabric layer or backing layer, and (3) whether the “border portion thereof” refers to the carrier layer or the earlier recited border portion of the wound dressing. Likely because of the limitations lacking antecedent basis, even the relative orientation of the wound dressing layers is ultimately unclear. The claim takes on an overall lack of clarity because the limitations lacking antecedent basis are multiple in number and relate to each other. 

Regarding claims 20, 21, and 31, the respective phrases "preferably" and “typically” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 
Claims 16 – 21, 23 – 25, 27, 28, 30, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gundersen (PGPub 20080171958) in view of Gilman (US 5056510). 
Regarding claim 16, Gundersen discloses a unitary wound dressing (par. 85) comprising: an absorbent core 4; a backing layer 1; a woven or non-woven fabric layer 2 [0044], the fabric layer comprising an agent having an effect against pathogenic microbial colonization of a wound (par. 56, 80-84, elm. 8), wherein the woven or non-woven fabric layer 2 is bonded to at least a part of the border portion 3 (the edges as shown in Figure 1, see [0088]) to the proximal surface of the backing layer 1 bordering the center portion (where the absorbent core 4 is located) but is not bonded to the absorbent core 4 (fig. 1; par. 20, 68, 69, 80-84, 88). It is noted that Gundersen explicitly states that the skin-facing woven or nonwoven fabric layer 2 can be impregnated with zinc-paste (par. 84, 56). Zinc is a well-known agent having an effect against pathogenic microbial colonization of a wound. 
Alternatively, it would have been obvious to incorporate the compounds listed by Gundersen in Paragraph 82 into the woven or non-woven layer 2 because the skin-facing woven or non-woven layer 2 is in direct contact with the wound, thus the bacteriostatic or bactericidal compounds, e.g. silver salts such as sulphadiazine, silver nitrate, silver acetate, silver lactate, silver sulphate, silver sodium thiosulphate, silverzirconium complexes or silver chloride, zinc or salts thereof listed by Gundersen in Paragraph 82 would reduce the amount of pathogenic bacteria in the wound bed and promote healing. It is further noted that one of ordinary skill would have found it obvious to provide the bacteriostatic or bactericidal compounds to the woven or non-woven fabric layer 2 to best promote the function of the compounds (par. 81-82). 

the carrier layer 14 having at least an opening 16 through which fluid can pass from the wound into the absorbent core 44. Gilman further teaches that providing the carrier layer 14 helps to optimize the ability of the absorbent core to receive the wound fluids diffusing thereto (col. 3, II. 1-11), and provides additional benefits (see also c. 4: 15 – 20). It is noted that a further advantage of a carrier layer is additional dimensional stability added to the dressing, making it easier to handle and resistant to curling or folding upon itself. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gundersen with a carrier layer having at least an opening through which fluid can pass from the wound into the absorbent core, the carrier layer being secured to at least a part of the border portion of the fabric layer, as taught by Gilman, to optimize the ability of the absorbent core to receive the wound fluids diffusing thereto and provide additional benefits, while also providing additional dimensional stability added to the dressing, making it easier to handle and resistant to curling or folding upon itself. 
Regarding claim 17, Gundersen in view of Gilman discloses the invention as discussed above in claim 16. Gundersen further discloses that the woven or non-woven fabric layer 2 is 
Regarding claim 18, Gundersen in view of Gilman discloses the invention as discussed above in claim 16. Gilman further teaches that the carrier layer 14 comprises a conformable polyurethane film (col. 5, II. 39-44). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the carrier layer of Gundersen in view of Gilman to comprise a conformable polyurethane film, as taught by Gilman, to provide a carrier layer 14 that is comfortable when applied to a patient. 
Regarding claim 19, Gundersen in view of Gilman discloses the invention as discussed above in claim 16. Gundersen further discloses where the wound dressing comprises a skin adherent facing layer 10 disposed in the border portion (outer edge shown in Figure 1) of its proximal side (fig. 1; par. 75, 76, 88). The meaning of “proximal” and "distal” are taken to refer to the position of the surface in relation to the wearer when the dressing is worn as specified in the instant specification at page 5.
Regarding claim 20, Gundersen in view of Gilman discloses the invention as discussed above in claim 19, and Gundersen further discloses where the skin adherent facing layer 10 comprises a silicone material (fig. 1; par. 75, 76, 88). 
Regarding claim 21, Gundersen in view of Gilman discloses the invention as discussed above in claim 16. Gundersen further discloses where the backing layer 3 comprises a water-impervious vapor-permeable layer, preferably a conformable polyurethane film (par. 39). 
Regarding claim 23, Gundersen in view of Gilman discloses the invention as discussed above in claim 16. Gundersen further discloses where the woven or nonwoven fabric layer 2 comprising an agent having-an effect against pathogenic microbial colonization of a wound comprises a fabric layer 2 carrying at least one antimicrobial agent selected from the group consisting of copper, silver, silver salts, iodine, povidoneiodine, chlorhexidine, chlorhexidine 
Regarding claim 24, Gundersen in view of Gilman discloses the invention as discussed above in claim 23. Gundersen further discloses where at least one antimicrobial agent is releasably incorporated into the fabric (par. 81-82). Gundersen states explicitly in Paragraph 81 that ”[t]he pharmaceutical medicaments will......migrate to the wound surface". Thus, the examples of pharmaceutical medicaments listed in Paragraph 82 are considered to be “releasably incorporated into the fabric” layer 2 because Gundersen explicitly states that they "migrate to the wound surface". 
Regarding claim 25, Gundersen in view of Gilman discloses the invention as discussed above in claim 16. Gundersen further discloses where the absorbent core 4 comprises a polyurethane foam (par. 61-62, 88). It is further well-known to utilize a hydrophilic or water-loving material for an absorbent core because the purpose of an absorbent core is to absorb and hold liquids that comprise water. Thus, the polyurethane foam of Gundersen is either inherently hydrophilic because it is an absorbent polyurethane foam, or alternatively It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a hydrophilic polyurethane foam for the absorbent core of Gundersen because a hydrophilic or waterloving material will enhance the ability of the absorbent core to absorb and hold liquids that comprise water such as exudates. 
Regarding claim 27, Gundersen in view of Gilman discloses the invention as discussed above in claim 16. Gundersen further discloses wherein the absorbent core 4 comprises a retention layer loaded with superabsorbent material (par. 61).
Regarding claim 28, Gundersen in view of Gilman discloses the wound dressing according to claim 16, wherein the distal surface of the absorbent core is secured to the proximal surface of the backing layer generally within the boundaries of the center portion of the backing layer (Gundersen, fig. 1-4; par. 70-72, 91). 

Regarding claim 32, Gundersen in view of Gilman discloses the wound dressing according to claim 16, wherein the absorbent core defines a distal surface and a proximal surface, and further defines an outermost edge surrounding the entire absorbent core, wherein the at least an opening surrounds or corresponds to the outermost edge of the absorbent core when viewed from above or below (Examiner considers Gilman’s at least one opening to “correspond” to the absorbent core and its outermost edge because both components are centered along the same vertical axis and thereby “correspond” to each other).

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gundersen in view of Bjornberg (US 7576256).
Regarding claim 35, Gundersen discloses a unitary wound dressing (par. 85) comprising: a woven or non-woven fabric layer for contacting the wound 2 [0044], and an absorbent core 4 having distal and proximal surfaces, wherein the non-woven or woven fabric layer is not bonded to the absorbent core (fig. 1; par. 20, 68, 69, 80-84, 88), wherein the wound dressing further comprises a vapor-permeable backing layer 1 [0039] defining proximal and distal surfaces, and a center portion and a border portion (see Fig. 1), wherein the distal surface of the absorbent core is secured to the proximal surface of the backing layer generally within the boundaries of the center portion of the backing layer (see [0070 – 72], as well as Fig. 4). 
However, while Gundersen discloses incorporation of a well-known agent having an effect against pathogenic microbial colonization of a wound into the wound dressing and fabric layer (see discussion above), Gundersen does not disclose that fabric layer comprising the agent dialkyl-carbamoyl chloride (DACC). Nonetheless, Bjornberg teaches providing a wound contact layer 14 that comprises a fabric layer that has been treated with dialkyl-carbamoyl . 

Claims 22, 30, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gundersen in view of Gilman in view of Biornberg (US 7576256).
Regarding claim 22, Gundersen in view of Gilman discloses the wound dressing according to claim 16. However, Gundersen in view of Gilman does not disclose where the woven or non-woven fabric layer comprising an agent having an effect against pathogenic microbial colonization of a wound comprises a cellulose acetate textile or a cotton textile which has been treated with dialkyl-carbamoyl chloride to give the fabric a strong hydrophobic characteristic. Bjornberg teaches providing a wound contact layer 14 that comprises a cellulose acetate textile or a cotton textile which has been treated with dialkyl-carbamoyl chloride to give the fabric a strong hydrophobic characteristic (fig. la; col. 4, II. 53-60; col. 8, II. 3-12). Bjornberg 
Regarding claim 30, Gundersen in view of Gilman in view of Bjornberg discloses the wound dressing according to claim 16, wherein the fabric layer has been treated to carry an antimicrobial agent which is non-releasably incorporated to the fibers thereof (see Bjornberg above). 
Regarding claim 31, Gundersen in view of Gilman in view of Bjornberg discloses the wound dressing according to claim 16, wherein the agent having an effect against pathogenic microbial colonization of a wound comprises a hydrophobic material, typically dialkyl-carbamoyl chloride (see Bjornberg above). 

Claims 26 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gundersen in view of Gilman in view of Sigurjonsson (US 7304202).

Regarding claim 29, Gundersen in view of Gilman in view of Sigurjonsson discloses the wound dressing according to claim 16, wherein the absorbent core comprises a plurality of discrete portions of superabsorbent material incorporated therein (see above). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 – 32 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. US 9764055. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘055 anticipates all the features of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are additional examples of wound dressings having carrier layers:
US 20130165837 Addison; Deborah et al.
US 20130138069 Dewitt; David et al.
US 20120238932 Atteia; Mamdouh H. et al.
US 20120029449 Khosrowshahi; Hamid
US 20100159192 Cotton; Stephen
US 20040133143 Burton, Scott A. et al.
US 5820877 Yamaguchi; Hisashi et al.
US 5167613 Karami; Hamzeh et al.
US 4600001 Gilman; Thomas
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799